DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
	 The effective date of the claims described in this application is June 4, 2019.

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,11-13,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgin (US Patent 11169883) further in view of Gupta (US Patent 10095545) 
In regard to Claim 1
Burgin Column 4 Lines 55 disclosed wherein if the customer's 106 computer system instance 120 is to be terminated, a signal is transmitted to the computer system instance 120. The signal may enable the customer 106 and/or computer system instance 120 to perform various operations, as described in the present disclosure, to reduce the impact of the termination on the customer's 106 workload and/or application (e.g., the application executed by the customer's 106 computer system instance 120.
Burgin Column 12 Lines 25-40 disclosed wherein server computer systems 342 are required to be patched, replaced, repaired, and/or retired while still executing computer system instances 320. In such embodiments, the compute service 312 or other service of the computing resource service provider 304 may hibernate the computer system instances executed by the server computer system thereby generating hibernation data 324. The hibernation data 324 may then be used to restart the computer system instances 320 on a new server computer system 342 or after the server computer system 342 has been repaired and/or patched. In this manner, computer system instances may be migrated to new server computer systems 342 and/or interruptions causes by maintenance of the server computer systems 342 may be reduced.
Burgin Column 22 Lines 40-45 disclosed wherein resiliency testing service may then determine if a back-off rate and/or interval should be implemented 1004. In various embodiments, if the number of failed instances is within a value relative to a threshold, then a back-off may be applied.
Burgin disclosed (re. Claim 1) a method, comprising: identifying a plurality of host computers, wherein each host computer executes at least one instance of one or more of a set of target applications;( Burgin-Column 12 Lines 25-40,server computer systems 342 are required to be patched, replaced, repaired, and/or retired while still executing computer system instances 320. In such embodiments, the compute service 312 or other service of the computing resource service provider 304 may hibernate the computer system instances executed by the server computer system)
Burgin disclosed (re. Claim 1) selecting a candidate host computer;(Burgin-Column 13 Lines 5-10, when the maintenance service 332 determines that a computer system instance 320 is unhealthy, based at least in part on the health check, the maintenance service 332 or other component of the service provider 304, such as the auto-scaling service 330, may initiate a workflow to terminate the unhealthy computer system instance ) and upgrading the candidate host computer (Burgin-Figure 7,Column 14 Lines 1-5, causes a signal to be transmitted to a particular instance or particular server computer system supporting the particular instance to hibernate the particular instance. For example, the signal includes a stop signal )
While Burgin substantially disclosed the claimed invention Burgin does not disclose (re. Claim 1) for each target application, identifying a corresponding maximum number of application instances that may be simultaneously offline among the host
computers while the host computers are upgraded; and
upgrading the candidate host computer when, for each target application
deployed on the candidate host computer, the corresponding maximum number of
application instances is greater than a number of instances of the application currently offline among the host computers plus a number of instances of the application executing on the candidate host computer.

Gupta Column 2 Lines 30-40 disclosed a refresh of a fleet of computer system instances belonging to that customer, but managed by a computing resource service provider. For example, when a new version of an operating system is released, the customer may wish to update the instances in the customer's fleet of computer system instances to that new version of the operating system. In order to perform this refresh operation, the computing resource service provider would perform operations to analyze the fleet of computer system instances to determine which instances are candidates for the new operating system.
 
Gupta disclosed (re. Claim 1) for each target application, (Gupta-Column 15 Lines 30-35, instance refresh service may select the working set of instances based on, for example, an instance type associated with the instance, or a functionality associated with the instance, or using some other selection criteria. The instance type associated with the instance may be based at least in part on a categorization of the hardware or software of the instance) identifying a corresponding maximum number of application instances that may be simultaneously offline among the host computers while the host computers are upgraded;(Gupta-Column 2 Lines 60, ninety-five is the minimum number of virtual machine instances that can be available during that window (i.e., that no more than five instances can be unavailable at any one time),Column 7 Lines 35-45, set of constraints 220 to satisfy that are specified in the refresh request may include, for example, limits on time, resources, or capacity loss that may be allowed when performing the refresh operations. For example, a customer can specify a minimum number (or a minimum proportion) of the virtual machine instances in the fleet that should remain running during the refresh operations)
upgrading the candidate host computer (Gupta-Column 2 Lines 40-45, determining the candidate set of virtual machine instances to update (i.e., the working set for the refresh operation), the computing resource service provider would next determine the impact of performing such a refresh operation ) when, for each target application deployed on the candidate host computer, the corresponding maximum number of application instances is greater than a number of instances of the application currently offline among the host computers (Gupta- Column 2 Lines 60, ninety-five is the minimum number of virtual machine instances that can be available during that window (i.e., that no more than five instances can be unavailable at any one time,Column 3 Lines 20-25, computing resource service provider might analyze the candidate instances themselves to determine the impact of performing refresh operations. For example, the computing resource service provider might look at  whether additional virtual machine instances might be used to mitigate lost capacity) plus a number of instances of the application executing on the candidate host computer.(Gupta-Column 13 Lines 15, the migration 708 is a live migration of the instance 706 so that, for example, the migration is performed with minimal impact to the execution of the instance )
 	Burgin and Gupta are analogous art because they present concepts and practices regarding wherein server computer systems 342 are required to be patched, replaced, repaired, and/or retired while still executing computer system instances.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gupta into Burgin.  The motivation for the said combination would have been to implement techniques for managing refresh operations for a large fleet of computer system instances.(Gupta-Column 2 Lines 15)
In regard to Claim 11
Claim 11 (re. system) recites substantially similar limitations as Claim 1.  Claim 1 is rejected on the same basis as Claim 1.
In regard to Claim 17
Claim 17 (re. non-transitory computer-readable medium) recites substantially similar limitations as Claim 1.  Claim 17 is rejected on the same basis as Claim 1.

In regard to Claim 2
Burgin-Gupta disclosed (re. Claim 2) determining, for each target application, a total number of instances of the application executed on the host computers.(Gupta-Column 15 Lines 30-35, the set of instances 218 specified in the refresh API request 214 is all of the instances associated with the customer 202 (i.e., the customer's fleet of instances) ) 

In regard to Claim 3,12,18
Burgin-Gupta disclosed (re. Claim 3,12,18) wherein identifying, for a given target application, (Gupta-Column 15 Lines 30-35, instance refresh service may select the working set of instances based on, for example, an instance type associated with the instance, or a functionality associated with the instance, or using some other selection criteria. The instance type associated with the instance may be based at least in part on a categorization of the hardware or software of the instance) the corresponding maximum number of application instances that may be simultaneously offline among the host computers (Gupta-Column 2 Lines 60, ninety-five is the minimum number of virtual machine instances that can be available during that window (i.e., that no more than five instances can be unavailable at any one time, while the host computers are upgraded comprises:
obtaining an offline tolerance of the application, (Gupta-Column 2 Lines 60, ninety-five is the minimum number of virtual machine instances that can be available during that window (i.e., that no more than five instances can be unavailable at any one time, Column 3 Lines 20-25, computing resource service provider might analyze the candidate instances themselves to determine the impact of performing refresh operations. For example, the computing resource service provider might look at  whether additional virtual machine instances might be used to mitigate lost capacity) wherein the offline tolerance comprises a percentage; (Gupta-Column 5 Lines 1-5, refresh request 104 may specify that only a maximum of ten percent of the virtual machine instances in the fleet can be unavailable at any time) and  
calculating the maximum number of application instances that may be simultaneously offline based on the offline tolerance and the total number of instances of the application executed on the host computers. (Gupta-Column 2 Lines 60, ninety-five is the minimum number of virtual machine instances that can be available during that window (i.e., that no more than five instances can be unavailable at any one time,Column 3 Lines 20-25, computing resource service provider might analyze the candidate instances themselves to determine the impact of performing refresh operations. For example, the computing resource service provider might look at  whether additional virtual machine instances might be used to mitigate lost capacity)

In regard to Claim 4,13,19
  Burgin-Gupta disclosed (re. Claim 4,13,19) for each target application:
monitoring the maximum number of application instances that may be simultaneously offline. (Gupta-Column 15 Lines 10-15 disclosed refresh scheduler can monitor the individual instances to determine whether they have completed the patching operation and then can schedule the additional individual instances. For example, if there are one-thousand instances in the fleet that are scheduled for patching, the first one-hundred instances may be scheduled for patching initially. As individual instances complete the patching operations and are brought back online, additional instances from the remaining unpatched instances may be scheduled.)
The Examiner notes wherein Burgin-Gupta does not explicitly disclose a counter for tracking the application instances. 
 Burgin-Gupta does not explicitly disclosed (re. Claim 4,13,19) initializing a counter to the maximum number of application instances that may be simultaneously offline; prior to upgrading the candidate host computer, decrementing the counter by the number of instances of the application executing on the candidate host computer; and
after the candidate host computer is upgraded, incrementing the counter.
The Examiner notes wherein Burgin-Gupta does not explicitly disclose a counter for tracking the application instances.  
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
 	The Examiner notes that at the time of the effective filing date of the claimed invention it would have been well-known in the networking art to use data structures such as counters for arithmetic operations.  In the context of Burgin-Gupta since Gupta is required to continuously monitor the number of application instances that are brought offline and brought back online it would have been obvious to a person of ordinary skill in the networking art to implement a counter mechanism for incrementing/decrementing the number of application instances that are brought offline and brought back online.
 
Claim(s) 5-6,9-10,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgin (US Patent 11169883) further in view of Gupta (US Patent 10095545) further in view of Cropper (USPGPUB 2017/0230306) 
In regard to Claim 5,14,20
While Burgin-Gupta substantially disclosed the claimed invention Burgin-Gupta does not disclose (re. Claim 5,14,20) ranking the host computers according to one or more factors; and identifying the candidate host computer as the highest-rank host computer that has not yet been upgraded.
Cropper Paragraph 54 disclosed a set of asset priority values is identified. The identification/detection occurs with respect to the set of assets on the first compute node. The set of asset priority values may indicate a relative status arrangement for the set of assets. The set of asset priority values can include a sorting, ordering, or ranking associated with (each of) the set of assets and may be integers or other numerical representations. For instance, virtual machines may be ranked from 1 to n in order to comparatively prioritize certain virtual machines relative to others. Thus, the relative status arrangement for the set of assets may be determined by the sorting, ordering, or ranking by filtering in ascending or descending magnitude (e.g., order of importance, vitality, or potential/actual cost).
Cropper disclosed (re. Claim 5,14,20) ranking the host computers according to one or more factors; and identifying the candidate host computer as the highest-rank host computer that has not yet been upgraded.
Burgin, Gupta and Cropper are analogous art because they present concepts and practices regarding wherein server computer systems are required to be patched, replaced, repaired, and/or retired while still executing computer system instances.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Cropper into Burgin-Gupta.  The motivation for the said combination would have been to implement an asset manager to manage a set of operations in an automated fashion (e.g., by a computer hardware processor) at block 405 without user intervention as described herein. Automation can reduce potential or actual error events, and save time of users or administrators which can positively impact an overall computing efficiency or performance. The asset manager may be included in a cloud or shared pool manager, or may be separate. As such, identifying the set of asset weight values, identifying the set of asset priority values, determining to migrate the first asset, and migrating the first asset may each occur in an automated fashion without user intervention (Cropper-Paragraph 51)
In regard to Claim 6
Burgin-Gupta-Cropper disclosed (re. Claim 6,15) wherein the factors comprise, for each host computer, a quantity of target applications deployed on the host computer. (Gupta-Column 3 Lines 25-30, computing resource service provider might look at the type and location of the virtual machine instances, what they are used for, how loaded they typically are)

In regard to Claim 9
Burgin-Gupta-Cropper disclosed (re. Claim 9) wherein the factors comprise, for each host computer, identities of target applications deployed on the host computer. (Gupta-Column 15 Lines 30-35, instance refresh service may select the working set of instances based on, for example, an instance type associated with the instance, or a functionality associated with the instance, or using some other selection criteria. The instance type associated with the instance may be based at least in part on a categorization of the hardware or software of the instance)

In regard to Claim 10
Burgin-Gupta-Cropper disclosed (re. Claim 10) wherein the factors comprise, for each host computer, a measure of one or more resources of the host computer allocated to target applications deployed on the host computer.(Gupta-Column 3 Lines 25-30, computing resource service provider might look at the type and location of the virtual machine instances, what they are used for, how loaded they typically are, what times they may be less loaded, whether additional virtual machine instances might be used to mitigate lost capacity, Column 10 Lines 10-15 , first set of constraints 402 specifies that, provided that maximum allowable degradation of capacity of the fleet and the amount of time to refresh is met, any number of additional instances can be added to the fleet.)


Claim(s) 7-8,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgin (US Patent 11169883) further in view of Gupta (US Patent 10095545) further in view of Cropper (USPGPUB 2017/0230306) further in view of Gupta (US Patent 10853111) hereinafter Gupta2.
In regard to Claim 7
 Gupta Column 3 Lines 25-30 disclosed wherein computing resource service provider might look at the type and location of the virtual machine instances, what they are used for, how loaded they typically are.

While Burgin-Gupta-Cropper substantially disclosed the claimed invention Burgin-Gupta-Cropper does not disclose (re. Claim 7,15) wherein the factors comprise, for each host computer, a total amount of communication traffic involving target applications deployed on the host computer.
Gupta2 Column 18 Lines 10-20 disclosed wherein system or migration manager may then gather 620 additional system information such as, for example, the load on the system, the time of day, the amount of network traffic, and other system information and may use that data to determine 622 a likelihood of success for the maintenance operation
Gupta2 disclosed (re. Claim 7,15) wherein the factors comprise, for each host computer, a total amount of communication traffic involving target applications deployed on the host computer. (Gupta2- Column 18 Lines 10-20, gather 620 additional system information such as the load on the system, the time of day, the amount of network traffic)
Burgin,Gupta and Gupta2 are analogous art because they present concepts and practices regarding wherein server computer systems are required to be patched, replaced, repaired, and/or retired while still executing computer system instances.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gupta2 into Burgin-Gupta.  The motivation for the said combination would have been to enable a confidence measure for the time periods and/or predicted loads associated with the migration event data to be computed (Gupta2-Column 7 Lines 15-20)
In regard to Claim 15
Burgin-Gupta-Cropper-Gupta2 disclosed (re. Claim 15) wherein the factors comprise, for each host computer, a quantity of target applications deployed on the host computer (Gupta-Column 3 Lines 25-30, computing resource service provider might look at the type and location of the virtual machine instances, what they are used for, how loaded they typically are)  a total amount of communication traffic involving target applications deployed on the host computer (Gupta2- Column 18 Lines 10-20, gather 620 additional system information such as the load on the system, the time of day, the amount of network traffic) a measure of one or more resources of the host computer allocated to target applications deployed on the host computer.(Gupta-Column 3 Lines 25-30, computing resource service provider might look at the type and location of the virtual machine instances, what they are used for, how loaded they typically are, what times they may be less loaded, whether additional virtual machine instances might be used to mitigate lost capacity, Column 10 Lines 10-15 , first set of constraints 402 specifies that, provided that maximum allowable degradation of capacity of the fleet and the amount of time to refresh is met, any number of additional instances can be added to the fleet.)

In regard to Claim 8,16
Burgin-Gupta-Cropper disclosed (re. Claim 8,16) the amount of time needed (Gupta-Column 10 Lines 60-65, instance refresh service may next determine 508 whether there are any conflicts in the constraints associated with the request such as, for example, when it is not possible to satisfy all of the constraints for the refresh request because, for example, there is too little time or not enough resources) to upgrade the host computer includes: time needed to stop all instances of target applications executing on the host computer; upgrade the target applications on the host computer; and restart the target applications on the host computer.(Gupta-Column 3 Lines 40, terminating the virtual machine instance, updating it, testing it, and finally making it available for use )
While Burgin-Gupta-Cropper substantially disclosed the claimed invention Burgin-Gupta-Cropper does not disclose (re. Claim 8,16) wherein: the factors comprise, for each host computer, an amount of time previously needed to upgrade the host computer;  
Gupta2 Column 5 Lines 25-30 disclose data associated with the previous migration such as the amount of time that the previous migration took and whether the previous migration was successful.
Gupta2 disclosed (re. Claim 8,16) wherein: the factors comprise, for each host computer, an amount of time previously needed to upgrade the host computer; (Gupta2-Column 5 Lines 25-30, data associated with the previous migration such as, for example, the amount of time that the previous migration took and whether the previous migration was successful)  
Burgin,Gupta and Gupta2 are analogous art because they present concepts and practices regarding wherein server computer systems are required to be patched, replaced, repaired, and/or retired while still executing computer system instances.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gupta2 into Burgin-Gupta.  The motivation for the said combination would have been to enable a confidence measure for the time periods and/or predicted loads associated with the migration event data to be computed (Gupta2-Column 7 Lines 15-20)

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444